Citation Nr: 0916872	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.  

2.  Entitlement to accrued benefits.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to nonservice-connected death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had service with the Recognized Guerrilla Service 
and the Regular Philippine Army from March 1945 to November 
1945.  The Veteran died in July 1991.  The appellant is the 
surviving spouse of the Veteran, and is seeking entitlement 
to service connection for the cause of the Veteran's death, 
accrued benefits, and nonservice-connected death pension 
benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied entitlement to 
service connection for cause of death.  

The issues have been re-characterized to comport to the 
evidence of record, particularly the June 2005 statement of 
the case (SOC) and the appellant's July 2005 Form 9 
substantive appeal to the Board, which notes that the 
appellant wishes to appeal all of the issues listed in the 
June 2005 SOC.  The June 2005 SOC notes that the issues the 
appellant disagreed with were entitlement to service 
connection for the cause of the Veteran's death, accrued 
benefits, and nonservice-connected death pension benefits.  
See 38 C.F.R. §§ 20.200, 20.202 (2008). 

The RO did not address the new and material evidence issue in 
the rating decision on appeal.  Irrespective of the RO's 
action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to nonservice-connected VA death pension 
benefits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

FINDINGS OF FACT

1.  The Veteran died in July 1991; the certificate of death 
lists the immediate cause of the Veteran's death as 
bronchogenic carcinoma with metastasis and that the 
underlying cause of death was pneumonia.  

2.  The Veteran did not have any service-connected 
disabilities at the time of his death.

3.  The preponderance of evidence is against a finding that 
any disease or other incident in service caused or 
contributed substantially or materially to the Veteran's 
death.  

4.  The appellant's claim for accrued benefits was received 
in November 2004, which is more than one year after the 
Veteran's death in July 1991.

5.  No evidence received since the November 1992 
administrative decision denying nonservice-connected death 
pension is related to the pertinent fact that the Veteran's 
Recognized Guerrilla Service and Regular Philippine Army 
service does not qualify as requisite service to confer 
eligibility to the appellant for VA nonservice-connected 
death pension benefits, and thus does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A disability or disease of service origin did not 
contribute substantially or materially to cause the Veteran's 
death, and the criteria for DIC benefits have not been met.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008). 

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2008).

3.  New and material evidence has not been received since the 
November 1992 administrative decision, and the claim for 
entitlement to nonservice-connected VA death pension is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.156 (a), 3.160 (d), 20.200, 20.201, 
20.302, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2004 and November 2004 and post 
adjudication notice by letters dated in July 2005 and 
September 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for the cause of the Veteran's death is denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Concerning the claims for accrued benefits and whether new 
and material evidence has been received to reopen a claim of 
entitlement to nonservice-connected death pension benefits, 
as will be explained fully below, there is no legal basis 
upon which these benefits may be awarded and the appellant's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The notice provisions of VCAA, including Kent v. 
Nicholson, 20 Vet. App. 1 (2006), have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

A medical opinion was not provided regarding the etiology of 
the Veteran's death.  VA's duty to assist doctrine does not 
require that the appellant be afforded a medical opinion, 
however, because there is no medical evidence indicating an 
association between any in-service injury, disease, or event, 
and the cause of his death.  See, McLendon v. Nicholson, 20 
Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159 (c) (2008).  

VA has obtained service treatment records (STRs) and assisted 
the appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection for Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran died as the 
result of a disease he incurred in service.

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in July 1991.  The certificate of death 
lists the immediate cause of the Veteran's death as 
bronchogenic carcinoma with metastasis, and the underlying 
cause of his death as pneumonia.  At the time of the 
Veteran's death, service connection was not established for 
any disability.  

The Veteran's STRs are completely negative for findings, 
complaints, or diagnosis of any type of carcinoma or cancer, 
pneumonia, or other diagnosis or complaint related to any 
part of his respiratory system.  The Veteran's November 1945 
certificate of honorable discharge notes that his physical 
condition at the time of discharge was good and that he had 
no specific disabilities at discharge.   

The first objective findings of record indicating any health 
problems with the Veteran are not until 1991.  A document 
dated in February 2004 notes that the Veteran was admitted 
for hospitalization from May 7-18, 1991.  The Veteran had 
numerous medical procedures performed, and was given a final 
diagnosis of bronchogenic carcinoma, small cell type, right 
lower lobe, stage IV with metastasis to right scalene nodes 
and pleura.  A document dated in February 2004 indicates that 
the Veteran was a patient at the Lung Center of the 
Philippines from June 6-9, 1991, but that his records were 
destroyed in a fire on May 16, 1998.   

The appellant has presented no medical evidence that any 
disease, injury, or exposure in service was the principal or 
a contributory cause of the Veteran's death.

The Veteran died approximately 45 years after service 
discharge.  The Veteran's STRs are silent for any diagnosis 
of any type of cancer, disease, or condition affecting his 
respiratory system, including pneumonia.  There is no 
evidence that the Veteran had any disease or disability 
during service, which could be related to the causes of his 
death.  Additionally, the appellant has presented no medical 
evidence of a nexus between any claimed in-service injury, 
exposure, or disease and the principal or contributory causes 
of his death. 

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of the principal or a 
contributory cause of the Veteran's death are approximately 
45 years after the Veteran was discharged from active 
service.  The passage of approximately 45 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The negative evidence in this case outweighs the positive.  
The Appellant genuinely believes that that the Veteran 
incurred a disease in service that resulted in his death.  
However, as a layperson, lacking in medical training and 
expertise, the appellant cannot provide a competent opinion 
on a matter as complex as the diagnosis or etiology of the 
cause of Veteran's death, and her views are of no probative 
value.  And, even if her opinion was entitled to be accorded 
some probative value, it is far outweighed by the fact that 
the cause of the Veteran's death occurred many years after 
service.  See Jandreau, 492 F.3d at 1372.

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the Veteran's death, the Veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the Veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

As noted above the Veteran had no service connected 
disabilities, and therefore the provisions of 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

III.  Accrued Benefits Claim 

Periodic monetary benefits (other than insurance and service 
members' indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g) will, 
upon the death of such person, be paid to his spouse.  A 
claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  71 Fed. Reg. 78,369 (Dec. 
29, 2006) (to be codified at 38 C.F.R. § 3.1000(a) and as 
(d)(5)).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).

The evidence shows that the Veteran died in July 1991, and 
the appellant filed her application for accrued benefits in 
November 2004.  As the claim for accrued benefits was 
received more than one year after the Veteran's death, the 
claim was untimely, and the appellant has no legal 
entitlement to accrued benefits.  Sabonis, 6 Vet. App. at 
430.

IV.  New and Material Evidence Claim

The appellant seeks to reopen a claim of entitlement to 
nonservice-connected death pension benefits.

The RO denied entitlement to nonservice-connected death 
pension benefits in a November 1992 administrative decision 
on the basis that the law does not provide for death pension 
benefits based on a death not due to service to dependents of 
deceased Philippine Commonwealth Army, new Philippine Scouts, 
or recognized guerrilla Veterans.  The appellant did not 
appeal this decision; so it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  
In other words, the law provides that nonservice-connected 
death pension benefits are not available to the surviving 
spouse of one whom served in the recognized guerrilla forces 
or the Philippine Army.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Evidence considered at the time of the November 1992 
administrative decision includes the Veteran's service 
records, which were verified by the service department.  It 
was found that the Veteran had Recognized Guerilla Service 
and service in the Regular Philippine Army from March 1945 to 
November 1945.  The law specifically excludes such service 
for purposes of entitlement to nonservice-connected death 
pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(per curiam).  Consequently, there is no legal basis on which 
the appellant's new and material evidence claim can be based.  
As the law and not the evidence is dispositive, the claim is 
denied because of lack of legal entitlement.  See Sabonis, 6 
Vet. App. at 430; 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

Given the absence of receipt of any new and material evidence 
since the November 1992 administrative decision, reopening 
the claim to entitlement to nonservice-connected death 
pension benefits is not warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is denied. 

Entitlement to accrued benefits is denied.

The petition to reopen the claim of entitlement to 
nonservice-connected death pension benefits is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


